
	

114 HR 3529 IH: To require the Administrator of the National Aeronautics and Space Administration to study the feasibility of constructing an aramid synthetic fiber aqueduct to transport water from Oregon to California, and for other purposes.
U.S. House of Representatives
2015-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3529
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2015
			Mrs. Mimi Walters of California introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To require the Administrator of the National Aeronautics and Space Administration to study the
			 feasibility of constructing an aramid synthetic fiber aqueduct to
			 transport water from Oregon to California, and for other purposes.
	
	
 1.StudyThe Administrator of the National Aeronautics and Space Administration shall conduct a study of the feasibility of constructing an aqueduct using aramid synthetic fiber for the purpose of transporting water from Oregon to California.
 2.Report to CongressNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to Congress a report describing the results of the study required under section 1.
		
